THE complaint of the American Medical and Dental Association, a corporation, alleges that Drs. Arneill, Buchtel and Arndt rendered to the defendant, Florence Lanke, and her deceased husband professional services consisting of an operation upon the body of Florence *Page 522 
Lanke and two operations and X-ray and radium treatments to her husband, which services were and are of the reasonable value of $949, which defendant agreed to pay and upon which she has paid $172, leaving a balance due of $777, with interest thereon from May 27, 1927, at the rate of 8 per cent per annum. The answer of defendant Lanke denies the allegations of the complaint as to any liability on her part to pay the same. In effect, the defense is a general denial.
This claim, prior to the beginning of this action, was duly assigned to the plaintiff association and it is now the owner and holder thereof. Judgment against the defendant Lanke is asked for the stated balance due and interest thereon from May 27, 1927, at the rate of 8 per cent per annum, and for costs. Upon the issues of fact joined, trial to the court without a jury resulted in findings of fact in plaintiff's favor, upon which judgment was rendered against defendant Lanke for $1,181 and costs of suit. Defendant Lanke has brought this judgment up for review by this writ of error. Only two assignments of error are made and argued by her counsel. They are: (1) Failure of proof of a valid assignment of the claim in question; (2) all items except one are barred by our applicable statute of limitations.
[1] As to the alleged failure of proof by plaintiff of an assignment, counsel for defendant making the charge have probably overlooked that they themselves, in the first paragraph of their opening brief say that the judgment was rendered in the court below against plaintiff in error upon a claim which was assigned to the defendant in error, plaintiff herein, for and on account of medical services rendered the deceased husband of the defendant. There is no merit whatever in this first assignment. The record clearly shows that there was a proper assignment to the plaintiff in this action.
[2] The second assignment made and argued is that all claims relied upon here are barred by the pertinent *Page 523 
statute of limitations. The record discloses that the professional services of plaintiff's assignor extended over a period of several years. A book account of these services, which was admitted in evidence, was kept by the respective assignors. The claim sued on constitutes open running accounts. The statute of limitations relied upon by the defendant begins to run from the last item thereof. This action was brought within the period of limitation applicable.
The judgment is right and it is accordingly affirmed in its entirety.
MR. CHIEF JUSTICE BUTLER and MR. JUSTICE HILLIARD concur.